Exhibit 10.2

 

Name:

[•]

Target Number of PSUs subject to Vesting and Performance Conditions:

[•]

Date of Grant:

[•]

 

 

TRINSEO S.A.

2014 OMNIBUS INCENTIVE PLAN

PERFORMANCE AWARD STOCK UNIT AGREEMENT

 

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units subject to performance conditions  (hereinafter referred to as
Performance Award Stock Units or "PSUs") granted by Trinseo S.A. (the “Company”)
to the undersigned (the “Grantee”) pursuant to the Trinseo S.A. 2014 Omnibus
Incentive Plan (as amended from time to time, the “Plan”), which is incorporated
herein by reference.

1.         Grant of PSUs.  On the date of grant set forth above (the “Grant
Date”) the Company granted to the Grantee an award consisting of the right to
receive, on the terms provided herein and in the Plan and the performance
conditions specified in Schedule A, one share of Stock with respect to each PSU
forming part of the Award, in each case, subject to adjustment pursuant to
Section 7 of the Plan in respect of transactions occurring after the date
hereof.

The grant of the PSUs is a one-time benefit and does not create any contractual
or other right for the Grantee to receive a grant of PSUs or benefits in lieu of
PSUs in the future.

The Award shall not be interpreted to bestow upon the Grantee any equity
interest or ownership in the Company or any Affiliate prior to the date on which
the Company delivers shares of Stock to the Grantee (if any). The Grantee is not
entitled to vote any shares of Stock by reason of the granting of this Award or
to receive or be credited with any dividends declared and payable on any share
of Stock prior to the date on which any such share is delivered to the Grantee
hereunder.  The Grantee shall have the rights of a shareholder only as to those
shares of Stock, if any, that are delivered under this Award.

2.         Meaning of Certain Terms.  Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan.

3.         Dividend Equivalents.  During the period beginning on the Grant Date
and ending on the date that shares of Stock are issued in settlement of vested
PSUs, the Grantee will accrue dividend equivalents on the PSUs (ultimately
settled after adjustment for actual performance) equal to any cash dividend or
cash distribution that would have been paid on the PSU had that PSU been an
issued and outstanding share of Stock on the record date for the dividend or
distribution. Such accrued dividend equivalents (i) will vest and become payable
upon the same terms and at the same time of settlement as the PSU to which they
relate (and will be payable with respect to any shares of Stock that are issued
or that are





1

--------------------------------------------------------------------------------

 



withheld pursuant to Section 9 in order to satisfy Grantee’s Tax-Related Items),
(ii) will be denominated and payable solely in cash and paid in such manner as
the Company deems appropriate, and (iii) will not bear or accrue interest.
Dividend equivalent payments, at settlement, will be net of applicable federal,
state, local and foreign income and social insurance withholding taxes as
provided in Section 9. Upon the forfeiture of the PSUs, any accrued dividend
equivalents attributable to such PSUs will also be forfeited.

4.         Vesting, etc.

(a)  Except as otherwise provided in this section, both performance and service
vesting requirements must be satisfied before the Grantee can vest in the PSUs.
With certain exceptions noted below, the Grantee will vest in the PSUs under
this Agreement only if the Grantee's Employment continues through the third
anniversary of the Grant Date (“Service Vesting Date”) and the Company achieves
the performance targets specified in Schedule A.  Except as provided in sections
(b) and (c) below, if the Grantee’s Employment with the Company terminates for
any reason prior to the Service Vesting Date, the Award will be automatically
and immediately forfeited upon such termination.

(b)        If the Grantee’s Employment terminates due to his or her Retirement
(as defined below) or death or is terminated by the Company due to his or her
Permanent Disability, in each case, prior to the Service Vesting Date, the
Award, to the extent then outstanding, will be treated as follows:

i.  If the Grantee’s Employment terminates as a result of the Grantee’s
Retirement (as defined below), upon such termination, the Grantee will be deemed
to have met the service vesting requirements under this Award and will be
eligible to receive a number of PSUs  equal to (X) multiplied by (Y), where: (X)
equals the number of PSUs  to which the Grantee would be entitled based upon
actual performance during the Valuation Period as described in the performance
matrix set forth in Schedule A, and (Y) is the ratio, the numerator of which is
the number of full months occurring between the Grant Date and the date of
Grantee’s Retirement, and the denominator of which is thirty-six (36).  For
purposes hereunder, “Retirement” means a retirement from active Employment after
the Grantee has attained age 55 with at least 10 years of continuous service
with the Company, or its predecessor entity, The Dow Chemical Company, or any of
its subsidiaries, or as defined in the Grantee's employment or other agreement
with the Company.

ii.  If the Grantee’s Employment is terminated due to his or her death or by the
Company due to his or her Permanent Disability, upon such termination, the
Grantee will be eligible to receive a number of PSUs  equal to (X) multiplied by
(Y), where: (X) equals the number of PSUs  to which the Grantee would be
entitled based upon a





2

--------------------------------------------------------------------------------

 



Target Performance Level as described in the performance matrix set forth in
Schedule A, and (Y) is the ratio, the numerator of which is the number of full
months occurring between the Grant Date and the date of Grantee’s death or date
of termination due to Permanent Disability, and the denominator of which is
thirty-six (36).

(c)        If, within the twenty-four (24)-month period following the occurrence
of a Change in Control (as defined below), the Grantee’s Employment is
terminated by the Company other than for Cause or, if the Grantee is otherwise
subject to an effective employment or other individual agreement with the
Company that provides the Grantee with the ability to terminate his or her
employment for “good reason,” by the Grantee for “good reason” (with such term
having the meaning ascribed thereto in the employment or other individual
agreement, if any, between the Grantee and the Company for so long as such
agreement is in effect), upon such termination, the Award, to the extent then
outstanding, and regardless of whether the award is to be settled in shares of
another entity, will result in a truncated Valuation Period used to measure the
performance criteria (to the extent measurable).  The Valuation Period will be
deemed to end on the effective date of the Change in Control and a determination
of performance as provided in Schedule A will be made using the revised
Valuation Period, though the amount determined for performance will at least
equal a Target performance level for the truncated Valuation Period.

i. For purposes of this Agreement, “Change in Control” means the first to occur
of any of the following events:

1.   an event in which any “person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) (other than (A)
the Company, (B) any subsidiary of the Company, (C) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
any subsidiary of the Company, and (D) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Section 13(d) of the 1934 Act), together with
all affiliates and associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities;

 

2.   the consummation of the merger or consolidation of the Company with any
other company, other than (i) a merger or consolidation which would result in
the voting securities





3

--------------------------------------------------------------------------------

 



of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company, more than 50% of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation and (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) after which no “person” “beneficially owns” (with the
determination of such “beneficial ownership” on the same basis as set forth in
clause (1) of this definition) securities of the Company or the surviving entity
of such merger or consolidation representing 50% or more of the combined voting
power of the securities of the Company or the surviving entity of such merger or
consolidation; or

 

3.   the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, to the extent any amount constituting
“nonqualified deferred compensation” subject to Section 409A would become
payable under the Award by reason of a Change in Control, it shall become
payable only if the event or circumstances constituting the Change in Control
would also constitute a change in the ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the Company’s
assets, within the meaning of subsection (a)(2)(A)(v) of Section 409A and the
Treasury Regulations thereunder.

 

5.         Delivery of Stock.  Subject to Section 10(b), the Company shall, as
soon as practicable following  the vesting of the PSUs or any portion thereof as
provided in Section 4(a), (b) or (c) of this Agreement (but in no event later
than thirty (30) days following the date on which such PSUs, or any portion
thereof, vest) effect delivery of the Stock with respect to such vested PSUs, or
any portion thereof, to the Grantee (or, in the event of the Grantee’s death, to
the Grantee’s beneficiary, which for purposes hereunder shall be (a) if
permitted by the Administrator, the person(s) who has been designated by the
Grantee in writing in a form and manner acceptable to the Administrator to
receive the Award in the event of the Grantee’s death or (b) in the event no
beneficiary designation has been made by the Grantee, the Grantee’s
estate).   No Stock will be issued pursuant to this Award unless and until the
Compensation Committee completes the written certification set forth in Section
6 below and all legal requirements applicable to the issuance or transfer of
such





4

--------------------------------------------------------------------------------

 



Stock have been complied with to the satisfaction of the Administrator,
including, the for the avoidance of doubt to the extent required by Luxembourg
law, the payment by the Grantee to the Company of an amount in cash equal to the
aggregate par value of the shares of Stock to be delivered in respect of the
vested PSUs on, or within thirty (30) days of, the settlement of shares of
Stock. The actual amount the Grantee will be required to pay will be determined
at the time that the Award is settled with shares of Stock.

6.   Section 162(m).

(a)        For Grantees who are Covered Employees under Section 162(m), this
Award is intended to comply with the requirements of Section 162(m) and the
provisions of this Award shall be interpreted and administered consistently with
that intent.  In that light, the following rules shall apply to the Award:

i.     The Compensation Committee (hereinafter, the "Committee"), or a
sub-committee thereof, shall consist of two or more “outside directors” (as
defined under Section 162(m)) that establish the performance targets and terms
of this Agreement within 90 days of the commencement of the Valuation
Period.  The satisfaction of the performance targets for paying PSUs shall be
substantially uncertain at the time they are established.

ii.    The amount of PSUs that vest shall be computed under an objective formula
and the Committee shall have no discretionary authority to increase the amount
of the PSUs that vest or alter the methodology for calculating the PSUs that
vest, except as permitted by Section 162(m) and the Plan.

iii.   The maximum aggregate number of shares of Stock underlying the Awards of
PSUs granted under the Plan to any one Grantee during any fiscal year of the
Company cannot exceed 450,000 shares of Stock.

iv.   Before any PSUs are paid to the Grantees, the Committee will certify, in
writing, the Company’s satisfaction of the pre-established performance target
and the number of PSUs payable to the Grantee.

(b)        For Grantees who are not Covered Employees under Section 162(m), this
Award is not intended to comply with the requirements of Section 162(m).  Before
an award is paid to the Grantee, the Committee will certify, in writing, the
number of PSUs awarded to the Grantee, and the decision of the Committee shall
be conclusive and binding.

7.         Forfeiture; Recovery of Compensation. By accepting the Award the
Grantee expressly acknowledges and agrees that his or her rights (and those of
any permitted transferee) under the Award or to any Stock acquired under the
Award or any proceeds from the disposition thereof, are subject to Section
6(a)(5) of the Plan (including any





5

--------------------------------------------------------------------------------

 



successor provision).  Nothing in the preceding sentence shall be construed as
limiting the general application of Section 12 of this Agreement.

8.         Nontransferability.  Neither the Award nor the PSUs may be
transferred except at death in accordance with Section 6(a)(3) of the Plan.

9.         Responsibility for Taxes & Withholding.  Regardless of any action the
Company or any of its Affiliates takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to the Grantee’s participation in the Plan and legally applicable to the
Grantee (“Tax-Related Items”), the Grantee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Grantee’s responsibility
and may exceed the amount actually withheld by the Company or any of its
Affiliates.  The Grantee further acknowledges that the Company and/or its
Affiliates (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect to the PSUs, including,
but not limited to, the grant, vesting or settlement of the PSUs, the issuance
of Stock upon settlement of the PSUs, the subsequent sale of Stock acquired
pursuant to such issuance and the receipt of any dividends and/or dividend
equivalents; and (b) do not commit to and are under no obligation to structure
the terms of any Award to reduce or eliminate Grantee’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the Grantee
becomes subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable event, the Grantee acknowledges that
Company and/or its Affiliates may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Affiliates to satisfy all Tax-Related Items.  In this regard, the
Grantee authorizes the Company and/or its Affiliates, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

(i)      withholding from the Grantee’s wages/salary or other cash compensation
paid to the Grantee by the Company and/or its Affiliates; or

 

(ii)    withholding from proceeds of the Stock acquired upon vesting/settlement
of the PSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on Grantee’s behalf pursuant to this authorization); or

 

(iii)   withholding in Stock to be issued upon vesting/settlement of the PSUs
provided, however, that if the Grantee is a Section 16 officer of the Company
under the U.S. Securities and Exchange Act of 1934, as amended, then the Company
will withhold in shares of Stock upon the relevant taxable or tax withholding
event, as applicable, unless the use of such withholding method is problematic
under applicable tax or securities law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (i) and (ii) above.

 

To avoid negative accounting treatment, the Company and/or its Affiliates may





6

--------------------------------------------------------------------------------

 



withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.  If the
obligation for Tax-Related Items is satisfied by withholding in Stock, for tax
purposes, the Grantee is deemed to have been issued the full number of shares of
Stock attributable to the vested PSUs, notwithstanding that a number of share
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of the Grantee’s participation in the Plan.

 

The Grantee shall pay to the Company and/or its Affiliates any amount of
Tax-Related Items that the Company and/or its Affiliates may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that will not for any reason be satisfied by the means previously described. The
Company may refuse to issue or deliver the Stock or the proceeds of the sale of
Stock if the Grantee fails to comply with the Grantee’s obligations in
connection with the Tax-Related Items.

 

By accepting this grant of PSUs, the Grantee expressly consents to the methods
of withholding Tax-Related Items by the Company and/or its Affiliates as set
forth herein, including the withholding of Stock and the withholding from the
Grantee's wages/salary or other amounts payable to the Grantee.  All other
Tax-Related Items related to the PSUs and any Stock delivered in satisfaction
thereof are the Grantee's sole responsibility.

 

10.       Other Tax Matters.

(a)        The Grantee expressly acknowledges that because this Award consists
of an unfunded and unsecured promise by the Company to deliver Stock in the
future, subject to the terms hereof, it is not possible to make a so-called
“83(b) election” under U.S. federal tax laws with respect to the Award.

(b)        If, at the time of the Grantee’s termination of employment, the
Grantee is a “specified employee,” as defined below, to the extent required by
Section 409A, any and all amounts payable on account of the Grantee’s separation
from service that constitute deferred compensation and would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of such
six (6) month period or, if earlier, upon the Grantee’s death.  For purposes of
this Agreement, all references to “termination of employment” and correlative
phrases shall be construed to require a “separation from service” (as defined in
Treasury Regulations section 1.409A-1(h) after giving effect to the presumptions
contained therein), and the term “specified employee” means an individual
determined by the Company to be a specified employee under Treasury Regulation
section 1.409A-1(i).  Each payment made under this Agreement shall be treated as
a separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.

11.       Effect on Employment.  Neither the grant of the PSUs, nor the delivery
of Stock upon vesting of any portion thereof, will give the Grantee any right to
be retained in the employ or service of the Company or any of its Affiliates,
affect the right of the





7

--------------------------------------------------------------------------------

 



Company or any of its Affiliates to discharge or discipline such Grantee at any
time, or affect any right of such Grantee to terminate his or her Employment at
any time.

 

12.       Acknowledgements.  By accepting the Award, the Grantee agrees to be
bound by, and agrees that the Award and the PSUs are subject in all respects to,
the terms of the Plan.  The Grantee further acknowledges and agrees that (i)
this Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which together shall constitute one and the same
instrument, (ii) this agreement may be executed and exchanged using facsimile,
portable document format (PDF) or electronic signature, which, in each case,
shall constitute an original signature for all purposes hereunder and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the Grantee.

13.       Authorization to Release and Transfer Necessary Personal Information.
  The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data by
and among, as applicable, the Company and the Affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. The Grantee understands that the Company and the Affiliates may
hold certain personal information about the Grantee including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of PSUs and/or Stock held and the details of all
PSUs or any other entitlement to Stock awarded, cancelled, vested, unvested or
outstanding for the purpose of implementing, administering and managing the
Grantee’s participation in the Plan (the “Data”).  The Grantee understands that
the Data may be transferred to the Company or any of the Affiliates, or to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that any recipient’s country (e.g., the United States) may have
different data privacy laws and protections than the Grantee’s country.  The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer of such Data to
a broker or other third party assisting with the administration of PSUs under
the Plan or with whom Stock acquired pursuant to the vesting of the PSUs or cash
from the sale of such Stock may be deposited.  Furthermore, the Grantee
acknowledges and understands that the transfer of the Data to the Company or the
Affiliates or to any third parties is necessary for his or her participation in
the Plan.  The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan.  The Grantee understands that he or she may, at any time, view the Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein by contacting his or her local human resources representative in
writing.  The Grantee further acknowledges that withdrawal of consent may affect
his or her ability to vest in or realize benefits from the PSUs, and his or her
ability to participate





8

--------------------------------------------------------------------------------

 



in the Plan.  For more information on the consequences of refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.

Finally, upon request of the Company or the Grantee’s employer, the Grantee
agrees to provide an executed data privacy consent form (or any other agreements
or consents that may be required by the Company and/or the Grantee’s employer)
that the Company and/or the Grantee’s employer may deem necessary to obtain from
the Grantee for the purpose of administering the Grantee’s participation in the
Plan in compliance with the data privacy laws in the Grantee’s country, either
now or in the future. The Grantee understands and agrees that the Grantee will
not be able to participate in the Plan if the Grantee fails to provide any such
consent or agreement requested by the Company and/or the Grantee’s employer.

 

14.       Electronic Delivery and Execution.  The Grantee hereby consents and
agrees to electronic delivery of any documents that the Company may elect to
deliver (including, but not limited to, plan documents, prospectus and
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other Award made or offered under the Plan. The
Grantee understands that, unless revoked by the Grantee by giving written notice
to the Company pursuant to the Plan, this consent will be effective for the
duration of the Agreement. The Grantee also understands that he or she will have
the right at any time to request that the Company deliver written copies of any
and all materials referred to above. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agree that his or her electronic signature is
the same as, and will have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be affected by a third party engaged by the Company to provide
administrative services related to the Plan.

15.       Appendix.  Notwithstanding any provision of the Agreement to the
contrary, this PSU grant and the Stock acquired under the Plan shall be subject
to any and all special terms and provisions as set forth in the Appendix, if
any, for the Grantee’s country of residence (and country of employment, if
different).

16.       Severability.  The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

[Signature page follows.]

 

 



9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

 

 

 

TRINSEO S.A.

 

 

 

 

 

 

 

By:

 

 

Name:

Christopher D. Pappas

 

Title:

President and Chief Executive Officer

 

 

Dated:  [DATE]

 

Acknowledged and Agreed:

 

 

By

 

 

 

[Grantee's Name]

 

 

 



Signature Page to Performance Stock Unit Agreement

--------------------------------------------------------------------------------

 



SCHEDULE A

 

The number of PSUs to which the Grantee will be entitled if the Grantee
satisfies the applicable service requirements will be calculated by the
Committee (or sub-committee thereof) based on the Company’s “Relative Total
Stockholder Return” (as defined below).  Specifically, the Committee shall
calculate the number of vested PSUs for the Grantee if the Grantee satisfies the
applicable service requirements by multiplying the Grantee’s Target Number of
PSUs by the applicable percentage determined as set forth below based on the
Company’s Relative Total Stockholder Return results for the specified
period.  As noted in the Terms and Conditions to this Agreement, special rules
apply under certain circumstances, such as death, Permanent Disability, Change
in Control and Retirement.

 

The following table shall apply for calculating this Award:

 

Relative Total Stockholder Return Over the Performance Period

 

 

Performance
Level

Payout
Level
(% of Target)

Relative TSR
Ranking

Maximum*

200%

75th percentile

Target

100%

50th percentile

Threshold

50%

25th percentile

 

The maximum percentage by which the Grantee’s Target Number of PSUs is
multiplied cannot exceed 200% and no PSUs shall vest unless the Company’s
Relative Total Stockholder Return performance for the specified period is equal
to or greater than the level required to earn an award of 50% of the Grantee’s
Target Number of PSUs.  Notwithstanding the above: (I) in the event that the
Company's Total Stockholder Return during the Valuation Period is negative, the
number of vested PSUs due to the Grantee cannot exceed the Grantee's Target
Number of PSUs, and (II) the fair market value of the shares of Stock due to be
delivered to the Grantee following the vesting of the PSUs (determined on the
certification date of the Award) shall not exceed 300% of the fair market value
of the share of Stock attributable to the Grantee's Target Number of PSUs
(determined as of the Grant Date).

 

If the Company’s Relative Total Stockholder Return performance falls between
designated levels of performance set forth in the above table, the percentage by
which the Grantee’s Target Number of PSUs is multiplied will be calculated by
linear interpolation.

 

Relative Total Stockholder Return shall mean the percentile ranking of the
Company's Total Stockholder Return (as defined below) measured relative to each
company in the Comparator Group's Comparator Total Stockholder Return (as
defined below) during the period from Date of Grant to the Service Vesting Date
(the “Valuation Period”).  The Comparator Group shall consist of a customized
peer group of companies that are headquartered in the United States, have shares
traded on a major U.S. stock exchange and have a market capitalization exceeding
$500 million





 

--------------------------------------------------------------------------------

 



dollars (determined during the thirty (30) trading days following the start of
the performance period).  The Comparator Group companies are set forth on the
next page.

 

The percentile ranking of the Company’s Relative Total Stockholder Return shall
be that fraction which is calculated by dividing the number of companies in the
Comparator Group whose Comparator Total Stockholder Return performance is
exceeded by the Company (based on the Total Stockholder Return) by the total
number of companies in the Comparator Group.

 

Except as noted in this Schedule A, no adjustments for Extraordinary Items shall
be made when calculating Relative Total Stockholder Return.

 

Total Stockholder Return shall mean the percentage rate of growth during the
Valuation Period of an investment of $1,000 in shares of Stock on the first day
of the Valuation Period, assuming reinvestment of all dividends paid during the
Valuation Period and adjusted in an equitable manner for any material stock
splits, reverse stock splits or similar transactions.

 

Comparator Total Stockholder Return for an applicable company in the Comparator
Group shall mean the percentage rate of growth during the Valuation Period of an
investment of $1,000 in shares of the common stock of the applicable company in
the Comparator Group on the first day of the Valuation Period, assuming
reinvestment of all dividends paid during the Valuation Period and adjusted in
an equitable manner for any material stock splits, reverse stock splits or
similar transactions.

 

Total Stockholder Return for the Company or any applicable company in the
Comparator Group shall be measured based on the average fair market value
("FMV') of the applicable share of stock for the thirty (30) trading days
following the commencement of the Performance Period as compared to the average
FMV of the same shares for the last thirty (30) trading days prior to the
Service Vesting Date.  The FMV of the Company’s Stock or of a share of the
common stock of a company in the Comparator Group shall mean the closing price
of a share of that stock on the New York Stock Exchange or other national stock
exchange on which that stock is actively traded for that date as reported in the
Wall Street Journal, Eastern Edition or such other standard reference service as
the Committee may select.

 





 

--------------------------------------------------------------------------------

 



Performance Peer Group Constituents

 

 

 

 

 

 

 

Performance Peer

Stock Ticker

 

Performance Peer

Stock Ticker

AdvanSix Inc.

NYSE:ASIX

 

LyondellBasell Industries N.V.

NYSE:LYB

Air Products and Chemicals, Inc.

NYSE:APD

 

Minerals Technologies Inc.

NYSE:MTX

Albemarle Corporation

NYSE:ALB

 

NewMarket Corporation

NYSE:NEU

Ashland Global Holdings Inc.

NYSE:ASH

 

Olin Corporation

NYSE:OLN

Axalta Coating Systems Ltd.

NYSE:AXTA

 

Platform Specialty Products Corporation

NYSE:PAH

Balchem Corporation

NasdaqGS:BCPC

 

PolyOne Corporation

NYSE:POL

Cabot Corporation

NYSE:CBT

 

PPG Industries, Inc.

NYSE:PPG

Celanese Corporation

NYSE:CE

 

Praxair, Inc.

NYSE:PX

CF Industries Holdings, Inc.

NYSE:CF

 

Quaker Chemical Corporation

NYSE:KWR

Chase Corporation

AMEX:CCF

 

Rayonier Advanced Materials Inc.

NYSE:RYAM

Ciner Resources LP

NYSE:CINR

 

RPM International Inc.

NYSE:RPM

Eastman Chemical Company

NYSE:EMN

 

Sensient Technologies Corporation

NYSE:SXT

Ecolab Inc.

NYSE:ECL

 

Stepan Company

NYSE:SCL

Ferro Corporation

NYSE:FOE

 

The Chemours Company

NYSE:CC

FMC Corporation

NYSE:FMC

 

The Mosaic Company

NYSE:MOS

GCP Applied Technologies Inc.

NYSE:GCP

 

The Scotts Miracle-Gro Company

NYSE:SMG

H.B. Fuller Company

NYSE:FUL

 

The Sherwin-Williams Company

NYSE:SHW

Huntsman Corporation

NYSE:HUN

 

Tredegar Corporation

NYSE:TG

Ingevity Corporation

NYSE:NGVT

 

Tronox Limited

NYSE:TROX

Innophos Holdings, Inc.

NasdaqGS:IPHS

 

Valhi, Inc.

NYSE:VHI

Innospec Inc.

NasdaqGS:IOSP

 

Valvoline Inc.

NYSE:VVV

International Flavors & Fragrances Inc.

NYSE:IFF

 

W. R. Grace & Co.

NYSE:GRA

Koppers Holdings Inc.

NYSE:KOP

 

Westlake Chemical Corporation

NYSE:WLK

Kraton Corporation

NYSE:KRA

 

Westlake Chemical Partners LP

NYSE:WLKP

Kronos Worldwide, Inc.

NYSE:KRO

 

 

 

 





 

--------------------------------------------------------------------------------

 



COUNTRY APPENDIX

ADDITIONAL TERMS AND CONDITIONS TO

PERFORMANCE AWARD STOCK UNIT AGREEMENT

This Country Appendix (“Appendix”) includes the following additional terms and
conditions that govern the Grantee’s PSU Award for all Grantees that reside
and/or work outside of the United States.

Notifications

This Country Appendix also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2018.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Grantee not
rely on the information in this Country Appendix as the only source of
information relating to the consequences of the Grantee’s participation in the
Plan because the information may be out of date at the time that the PSUs vest,
or Stock is delivered in settlement of the PSUs, or the Grantee sells any Stock
acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and none of the Company, its
Affiliates, nor the Administrator is in a position to assure the Grantee of a
particular result.  Accordingly, the Grantee is advised to seek appropriate
professional advice as to how the relevant laws in the Grantee’s country of
residence and/or work may apply to the Grantee’s situation.

Finally, if the Grantee transfers employment after the Grant Date, or is
considered a resident of another country for local law purposes following the
Grant Date, the notifications contained herein may not be applicable to the
Grantee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Grantee.

Terms and Conditions Applicable to All Non-U.S. Jurisdictions

English Language.  The Grantee acknowledges and agrees that it is the Grantee’s
express intent that this Agreement, the Plan and all other documents, rules,
procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the PSU Award, be drawn up in English.  If the Grantee
has received this Agreement, the Plan or any other rules, procedures, forms or
documents related to the PSU Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

Repatriation; Compliance with Laws; Insider Trading.  The Grantee agrees, as a
condition of the grant of the PSU Award, to repatriate all payments attributable
to the Award and/or cash acquired under the Plan (including, but not limited to,
dividends, dividend equivalents, and any proceeds derived from the sale of the
Stock acquired pursuant to the Agreement) in accordance with all foreign
exchange rules and regulations applicable to Grantee.  The Company and the
Administrator reserve the right to impose other requirements on Grantee’s
participation in the Plan, on the PSUs and on any Stock acquired or cash
payments made pursuant to the Agreement, to the extent the





 

--------------------------------------------------------------------------------

 



Company, its Affiliates or the Administrator determines it is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan, and to require Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.  Further, the
Grantee agrees to take any and all actions as may be required to comply with
Grantee’s personal legal and tax obligations under all laws, rules and
regulations applicable to the Grantee. Finally, depending on Grantee's or the
Grantee’s broker’s country of residence or where the Stock is listed, Grantee
may be subject to insider trading restrictions or market abuse laws, which may
affect Grantee's ability to accept, acquire, sell or otherwise dispose of Stock,
rights to Stock (e.g., PSUs) or rights linked to the value of Stock (e.g.,
phantom awards, futures) during such times as Grantee is considered to have
“inside information” regarding the Company as defined by the laws or regulations
in the Grantee's country.  Local insider trading laws and regulations may
prohibit the cancellation or amendment or amendment of orders the Grantee placed
before the Grantee possessed inside information. Furthermore, the Grantee could
be prohibited from (i) disclosing the inside information to any third party
(other than on a "need to know") and (ii) "tipping" third parties or causing
them otherwise to buy or sell securities. The Grantee should keep in mind third
parties includes fellow employees. Any restrictions under these insider trading
or market abuse laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Neither the Company, nor its Affiliates will be liable for any fines or
penalties that Grantee may incur as a result of Grantee's failure to comply with
any applicable laws.  Grantee should be aware that securities, exchange control,
insider trading and other laws may change frequently and often without
notice.  Grantee is hereby advised to confirm the legal obligations that may
arise from Grantee's participation in the Plan with a qualified advisor.

Commercial Relationship.  The Grantee expressly recognizes that the Grantee’s
participation in the Plan and the Company’s Award grant does not constitute an
employment relationship between the Grantee and the Company.  The Grantee has
been granted PSUs as a consequence of the commercial relationship between the
Company and the Employer, and the Employer is the Grantee’s sole
employer.  Based on the foregoing, (a) the Grantee expressly recognizes the Plan
and the benefits the Grantee may derive from participation in the Plan do not
establish any rights between the Grantee and the Affiliate that employs the
Grantee, (b) the Plan and the benefits the Grantee may derive from participation
in the Plan are not part of the employment conditions and/or benefits provided
by the Affiliate that employs the Grantee, and (c) any modifications or
amendments of the Plan by the Company or the Administrator, or a termination of
the Plan by the Company, shall not constitute a change or impairment of the
terms and conditions of the Grantee’s employment with the Affiliate that employs
the Grantee.

Private Placement.  The grant of the Award is not intended to be a public
offering of securities in the Grantee’s country of residence and/or employment
but instead is intended to be a private placement.  As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the PSU Award is not subject to the supervision of
the local securities authorities.





 

--------------------------------------------------------------------------------

 



Additional Acknowledgements.  The GRANTEE also acknowledges and agrees to the
following:

     The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan.

     All decisions with respect to future Awards or other grants, if any, will
be at the sole discretion of the Company.

     The future value of the Stock is unknown and cannot be predicted with
certainty.

     The Award and the Stock subject to the Award, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose
and are not intended to replace any pension rights or compensation.

     Grantee's participation in the Plan is voluntary.

     No claim or entitlement to compensation or damages arises from the
forfeiture of the Award or any of the PSUs, the termination of the Plan, or the
diminution in value of the PSUs or Stock, and the Grantee irrevocably releases
the Company, its Affiliates, the Administrator and their affiliates from any
such claim that may arise.

     The Award and the Stock subject to the Award, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments.

     Unless otherwise agreed with the Company in writing, the Award and the
Stock subject to the Award, and the income and value of same, are not granted as
consideration for, or in connection with, any service Grantee may provide as a
director of the Company or its Affiliates.

     Neither the Company nor its Affiliates shall be liable for any foreign
exchange rate fluctuation between Grantee's local currency and the U.S. Dollar
that may affect the value of the PSUs or of any amounts due to Grantee pursuant
to the settlement of the PSUs or the subsequent sale of any Stock acquired upon
settlement.

     None of the Company, its Affiliates, nor the Administrator is providing
any tax, legal or financial advice or making any recommendations regarding the
Grantee’s participation in the Plan, the grant, vesting or settlement of the
Grantee’s PSUs, or the Grantee’s acquisition or sale of the Stock delivered in
settlement of the PSUs.  The Grantee is hereby advised to consult with his own
personal tax, legal and financial advisors regarding his participation in the
Plan before taking any action related to the Plan.

 





 

--------------------------------------------------------------------------------

 



SWITZERLAND

Notifications

Securities Law Information.  The PSUs are not intended to be publicly offered in
or from Switzerland.  Neither this document nor any other materials relating to
the Plan (i) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations (ii) may be publicly distributed
nor otherwise made publicly available in Switzerland or (iii) have been or will
be filed with, approved or supervised by any Swiss regulatory authority,
including the Swiss Financial Market Authority (FINMA).

UNITED KINGDOM

Terms and Conditions

Tax Withholding and National Insurance Contributions
Acknowledgement.  Notwithstanding any provisions in the Agreement, the Grantee
agrees that he or she is liable for all Tax-Related Items and hereby covenants
to pay all such Tax-Related Items, as and when requested by the Company, the
Employer, or by Her Majesty’s Revenue and Customs (“HMRC”) or any other tax
authority or other relevant authority.  The Grantee also agrees to indemnify and
keep indemnified the Company and the Employer against any Tax-Related Items that
they are required to pay or withhold, or have paid or will pay, to HMRC (or any
other tax authority or other relevant authority) on the Grantee’s behalf.

Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities
Exchange Act of 1934, as amended), the Grantee understands that he or she may
not be able to indemnify the Company or the Grantee for the amount of any income
tax not collected or paid by the Grantee because the indemnification could be
considered a loan.  In this case, the income tax not collected or paid may
constitute a benefit to the Grantee on which additional income tax and national
insurance contributions ("NICs") may be payable.  The Grantee will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company or the Employer, as applicable, any employee NICs due on this additional
benefit, which the Company or the Employer may recover from the Grantee by any
of the means referred to in Section 8 of the Agreement.

Exclusion of Claim.  The Grantee acknowledges and agrees that the Grantee will
have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Grantee’s ceasing to have rights under or to be
entitled to the PSUs, whether or not as a result of termination of Grantee’s
Employment (whether the termination is in breach of contract or otherwise), or
from the loss or diminution in value of the PSUs.  Upon the grant of the PSUs,
the Grantee shall be deemed to have waived irrevocably any such entitlement.

***

 

--------------------------------------------------------------------------------